—Judgment unanimously affirmed. Memorandum: Defendant failed to move to withdraw his plea or to vacate the judgment of conviction and therefore failed to preserve for our review his contention that the plea colloquy was insufficient (see, People v Toxey, 86 NY2d 725, 726, rearg denied 86 NY2d 839; People v Lopez, 71 NY2d 662, 665). This is not one of those rare cases in which the statements of defendant engender significant doubt with respect to his guilt or otherwise call into question the voluntariness of the plea (see, People v Toxey, supra; People v Lopez, supra, at 666). County Court properly determined that the identification procedures used by the investigating officers were not unduly suggestive (see, People v James, 185 AD2d 702, lv denied 80 NY2d 930). Finally, the sentence is not unduly harsh or severe. (Appeal from Judgment of Ontario County Court, Henry, Jr., J. — Criminal Sale Controlled Substance, 5th Degree.) Present — Lawton, J. P., Hayes, Pigott, Jr., Hurlbutt and Scudder, JJ.